Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Akram et al. (US 2002/0094652, see IDS dated 09/04/2020; hereinafter Akram).
Regarding claim 1, Akram discloses, in figs. 5-6, a method for fabricating semiconductor device, comprising: forming a silicon layer 48 on a substrate; forming a metal silicon nitride layer 50 on the silicon layer 48, wherein the metal silicon nitride layer 50 ([0027]); TiSiN) comprises a bottom portion 50a, a middle portion 50b, and a top portion 50c and a concentration of silicon in the top portion 50c is greater than a concentration of silicon in the middle portion 50b ([0027]-[0028]: graded layer 50 is graded from one material to another material such as TiSiN); forming a conductive layer 52 on the metal silicon nitride layer 50; and patterning the conductive layer 52, the metal silicon nitride layer 50, and the silicon layer 48 to form a gate structure 36.
Regarding claim 3, Akram discloses wherein a concentration of silicon in the bottom portion is different from a concentration of silicon in the top portion ([0027]-[0028]: graded layer 50 is graded from one material to another material such as TiSiN).
Regarding claim 4, Akram discloses wherein a concentration of silicon in the bottom portion is greater than a concentration of silicon in the top portion (figs 5-6: polySi 48 (100% Si) is formed under graded lay 50 (TiSiN) having more Si than TiSiN).
Regarding claim 5, Akram discloses wherein the metal silicon nitride layer 50 comprises titanium silicon nitride ([0027] & figs.5-6).
Regarding claim 6, Akram discloses wherein a thickness of the bottom portion 50a is equal to a thickness of the top portion 50c (fig. 6).
Regarding claim 7, Akram discloses wherein a total thickness of the bottom portion 50a and the top portion 50c is greater than a thickness of the middle portion 50b (fig. 6).
Regarding claim 10, Akram discloses wherein the gate structure 36 comprises a gate insulating layer 40 on the substrate 38 (fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Akram (US 2002/0094652) in view of Wu (US 5,585,295).
Regarding claim 2, Akram fails to disclose the silicon layer comprises amorphous silicon.
However, Wu discloses the silicon layer comprises amorphous silicon 16/18/20 (fig. 4). It would have been obvious to the ordinary artisan at the time the invention was made to use the amorphous silicon material as taught by Wu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Akram (US 2002/0094652) in view of Tortorelli et al (US 2019/0035851; hereinafter Tortorelli, see IDS dated 09/04/2020).
Regarding claim 8, Akram fails to disclose the metal silicide between the metal silicon nitride layer and the conductive layer.
However, Tortorelli discloses the metal silicide 126 between the metal silicon nitride layer 122 and the conductive layer 108 (fig. 1). It would have been obvious to the ordinary artisan at the time the invention was made to form the metal silicide layer as taught by Tortorelli in order to 
 exhibit an electrical conductivity sufficient to provide a current and voltage to the device ([0028]).
Regarding claim 9, Tortorelli discloses the metal silicide 126 comprises tungsten silicide ([0035]).
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818